Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in reply to the remarks submitted by the applicant on September 24th, 2021 as well as the telephone interview on December 23rd, 2021.
Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15, 16, 18, 19, and 20 are currently amended. 
Claims 3, 10, and 17 are canceled.
Claims 6 and 13 are original.
Claims 21-23 are newly added.
Claims 21-23 have been amended by Examiner’s amendment (see attached).
Claims 1, 2, 4-9, 11-16, and 18-23 are currently pending and have been examined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Andrew J. Sutton (Reg. No. 73,855) on December 23rd, 2021 for the claim amendments.  
The application has been amended as follows:
Claim 21: The method of claim 5, wherein checking the selected descent maneuver based on the clearance data to determine whether the selected descent maneuver is acceptable further comprises determining population density or distribution for one or more areas within the corridor of the terrain data, three-dimensional regions of weather and/or predicted weather of the weather data. 
Claim 22: The system of claim 12, wherein checking the selected descent maneuver based on the clearance data to determine whether the selected descent maneuver is acceptable further comprises determining population density or distribution for one or more areas within the corridor of the terrain data, three-dimensional regions of weather and/or predicted weather of the weather data.
Claim 23: The non-transitory computer-readable medium of claim 15, wherein checking the selected descent maneuver based on the clearance data to determine whether the selected descent maneuver is acceptable further comprises determining population density or distribution for one or more areas within the corridor of the terrain data, three-dimensional regions of weather and/or predicted weather of the weather data.
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Pastor (U.S. Publication No. 20140343761) teaches a method for controlling an automatic descent of a vehicle comprising: determining whether a descent trigger condition is present; obtaining clearance data that includes weather data and terrain data and generating a descent plan based on the clearance data. Pastor also teaches checking the selected descent maneuver to see if the maneuver is acceptable based on the clearance data and generating actuator instructions to control the vehicle to descend according to the selected maneuver.  Haering (U.S. Patent No. 8145366) teaches a descent plan that includes a supersonic-to-subsonic transition and/or a supersonic decent to a target altitude. 
None of the prior art of record, either individually or in combination, teaches or suggests: A method for controlling an automatic descent of a vehicle, the method comprising: determining whether a descent trigger condition is present; and in response to determining the descent trigger condition is present, performing an automatic descent process, the automatic descent process including; obtaining clearance data from an on-board system of the vehicle, wherein the clearance data includes one or more of: population data indicating population density or distribution; terrain data indicating an altitude of ground level from sea level; weather data indicating three-dimensional regions of weather and/or predicted weather; and/or supersonic flight restrictions; generating a descent plan based on the clearance data, the descent plan including a supersonic-to-subsonic transition and/or a supersonic-descent to a target altitude, wherein the generating the descent plan based on the clearance data includes: selecting a descent maneuver; determining a location of a sonic boom of the descent 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664